Citation Nr: 0419362	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-12 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 decision by the RO in Manchester, 
New Hampshire, which found that new and material evidence had 
been submitted to reopen a previously denied claim of 
entitlement to service connection for pulmonary tuberculosis 
and denied the issue of service connection for pulmonary 
tuberculosis.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for pulmonary tuberculosis, and the VA has made reasonable 
efforts to develop such evidence.

2.  The evidence received since the unappealed October 1952 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for pulmonary tuberculosis.

3.  Pulmonary tuberculosis is not a disorder or service 
origin or attributable to any incident therein.


CONCLUSION OF LAW

1.  The evidence received since the RO denied entitlement to 
service connection for pulmonary tuberculosis in October 1952 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including, to 
obtain a medical opinion where necessary, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  38 U.S.C. §§ 5100, 
5103(a).  The Court also held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")".  Finally, the Court held 
that VCAA included a fourth element of the requisite notice, 
requiring that VA must "also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim" (emphasis in original).  However an 
opinion of the VA General Counsel has held that this 
statement by the Court is dicta, and hence, is not binding on 
Board decisions.  (VAOPGCPREC   1-2004, (February 2004)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the June 
2002 Statement of the Case and November 2003 Supplemental 
Statement of the Case, and May 2001 and August 2003 
correspondence from the RO, the veteran has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in May 2001 and August 2003, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  In those letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.

Factual Background

The evidence of record at the time of the October 1952 RO 
decision is briefly summarized.  Service medical records show 
that on medical examination performed for induction purposes 
in February 1943, the veteran's lungs were negative for any 
abnormalities.  An X-ray study of the chest, performed in 
conjunction with the induction examination, was also 
negative.  Service medical records are negative for 
complaints, treatment, or diagnosis of pulmonary 
tuberculosis.  During a medical examination performed for 
separation purposes in November 1945, his lungs were clear 
and an X-ray study of the chest was negative.  

In a statement from a private medical doctor, L.K., M.D., 
received by the RO in June 1952, he indicated that he first 
saw the veteran in 1948 when he reported complaints of 
generalized aches and pains.  During an August 1950 
examination of the veteran, rales of the left chest were 
noted.  Dr. K. recommended the veteran obtain an X-ray study.

In a subsequent private medical statement from M.B., M.D., 
also received by the RO in June 1952, he reported that he 
first treated the veteran in June 1948 for complaints of 
headaches, fatigue and fever.  In March and August of 1949, 
the veteran presented with cold type symptoms, which included 
a cough and blood streaked sputum.  In September 1950, the 
veteran again presented with these symptoms and Dr. B. 
recommended that the veteran be admitted to the hospital.     

In September 1950, the veteran presented at a VA hospital 
with complaints of fatigue, malaise and increased sweating 
during the night.  He reported a past history of contact with 
a friend who had a questionable type of pleurisy and a virus 
disease.  The diagnosis was far advanced, active pulmonary 
tuberculosis, which was treated.  The veteran remained in the 
VA hospital until 1952.  During his hospitalization he 
underwent a left lobectomy with wedge excision dorsal segment 
left lower lobe and left modified thoracoplasty.  The final 
diagnosis was pulmonary tuberculosis of the left lung, which 
was far advanced.    

In October 1952 the RO denied service connection for 
pulmonary tuberculosis.  At that time the RO determined that 
pulmonary tuberculosis was not incurred in or aggravated by 
military service during the regulatory period.  The veteran 
was notified of that decision and of his appellate rights.  
He did not appeal that determination which is now final.  38 
U.S.C.A. § 7105 (West 2002).  However, the veteran may reopen 
his claim by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the October 1952 decision is 
summarized below.

Private treatment records from New York Hospital, dated 
September 1950, reveal the veteran presented with complaints 
of general malaise, headaches, chills, fever and chest pains.  
The discharge diagnosis was tuberculosis of the lungs.  He 
was subsequently transferred to the Veterans Hospital.

During a VA examination in December 1952, the veteran 
reported no present medical complaints.  The diagnosis 
revealed far advanced pulmonary tuberculosis, thoracoplasty 
and lobectomy of the left lobe within the past year.  An X-
ray study of the chest, performed in conjunction with the 
examination, revealed that the veteran's lungs were clear 
with the exception of some fine linear fibrotic strands in 
the left upper lung and some pleuro-diaphragmatic adhesions 
at the left base.

VA hospitalization records, dated December 1952 to February 
1956, reflect a continuing diagnosis of post hospitalization 
for tuberculosis of the left lung, moderately advanced, 
active and which had improved.

During a VA examination in June 1954, the veteran reported 
that he generally felt well except for a slight cough and 
some expectoration in the morning.  The diagnosis was chronic 
pulmonary tuberculosis, moderately advanced and inactive for 
one year, residuals of the left upper lobe lobectomy and 
thoracoplasty.  An X-ray study of the chest essentially 
confirmed the previous findings of the December 1952 X-ray 
study.

A private X-ray study of the veteran's chest, performed in 
April 1989, revealed a deformity of the left upper chest, 
possibly secondary to prior trauma and pleural thickening and 
calcification in the left upper lung field.

In a statement from the veteran dated January 2001, he 
reported that during his active military service he 
experienced a severe winter and developed a respiratory 
disorder, which went untreated and undiagnosed.  After 
discharge from service, he continued to experience 
respiratory problems and took antibiotics to alleviate the 
illness.  He felt that his respiratory problems began in 
service while he was in Europe due to the extreme winter, wet 
feet, fatigue and difficult conditions.

In July 2001, a private physician, W.H.G., M.D., submitted a 
medical statement regarding the veteran's history of 
tuberculosis.  Dr. G. explained that the veteran's pulmonary 
tuberculosis could have developed while he was a soldier but 
it was impossible to prove whether the infection was acquired 
before active duty, during active duty or following active 
duty.  In conclusion he stated, he was uncertain when the 
veteran acquired pulmonary tuberculosis, but it was 
reasonable to believe that he acquired it during active 
military service.

In October 2001, after a thorough review of the veteran's 
claims file, a VA examiner opined that there was no evidence 
to suggest that the veteran's pulmonary tuberculosis was 
contracted during active military service.  He further 
pointed out a statement in one of the veteran's previous 
medical charts, which noted that the veteran had been in 
contact with an individual who may have had pulmonary 
tuberculosis.

In November 2002, an acquaintance of the veteran submitted a 
statement to the effect that the veteran developed pleurisy 
in late 1949 and recovered completely after treatment; 
however, he was never diagnosed with pulmonary tuberculosis.

During a January 2004 videoconference hearing, the veteran 
testified that during his active military service he was 
stationed in the field where it was cold and he had to sleep 
on the ground.  It was a very bad winter and the conditions 
were extremely wet and cold.  He was given normal leather 
boots, which were not waterproof and were constantly wet.  
After service, he reported that he became ill in 1948 with 
night sweats, fever, fatigue and malaise.  He further 
reiterated his previously described medical history since 
discharge from service.          

The Board finds the additional evidence of record submitted 
after the October 1952 rating decision, is new and material 
evidence and is not cumulative or redundant of evidence 
previously received.  Furthermore, it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2003); Hodge, supra.  
Therefore, the claim is reopened.

Service Connection for Pulmonary Tuberculosis

Having determined that the veteran submitted new and material 
evidence to reopen his claim for entitlement to service 
connection for pulmonary tuberculosis, the evidence must now 
be reviewed on a de novo basis.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003). 

The veteran claims service connection for pulmonary 
tuberculosis, which he asserts was incurred during military 
service.  Service medical records are negative for 
complaints, treatment or diagnosis of pulmonary tuberculosis.  

Post-service medical records are negative for treatment of 
pulmonary tuberculosis until years after service.  The first 
medical evidence of pulmonary tuberculosis is dated in 1950, 
when the veteran was diagnosed with far advanced, active 
pulmonary tuberculosis, which was treated. 

In a July 2001 private medical statement from Dr. G., he 
indicated that the veteran's pulmonary tuberculosis could 
have developed during service.  This statement is non-
specific and indicates only that pulmonary tuberculosis could 
be related to service.  The Board notes that this statement 
is clearly based on the history provided by the veteran.  A 
mere recitation of the veteran's self-reported lay history 
does not constitute competent medical evidence of diagnosis 
or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); LeShore v. Brown, 8 Vet. App. 406 (1995).  As such 
this medical statement has no probative value in connecting 
pulmonary tuberculosis to service.  Id. 

In October 2001, a VA examiner thoroughly reviewed the 
veteran's entire claims file and concluded there was no 
evidence to suggest that the veteran's pulmonary tuberculosis 
was contracted during active military service.  The Board 
accepts the October 2001 VA medical opinion as being the most 
probative medical evidence on the subject, as it was based on 
a review of all the veteran's historical records including 
service medical records.  See Boggs v. West, 11 Vet. App. 334 
(1998).  

In summary, the veteran has not submitted evidence to 
demonstrate continuity of symptomatology since service, nor 
has he submitted medical evidence demonstrating that his 
pulmonary tuberculosis is linked to service.  The veteran has 
not submitted any lay statements from others indicating he 
developed pulmonary tuberculosis in service.

The veteran has submitted no evidence, other than his own 
assertions, establishing that his pulmonary tuberculosis is 
related to service.  These assertions, alone, are not 
considered competent evidence of a nexus between a current 
disability and service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Instead, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the evidence does not demonstrate that the veteran's 
pulmonary tuberculosis is linked to service, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for pulmonary 
tuberculosis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pulmonary tuberculosis 
is reopened.

Entitlement to service connection for pulmonary tuberculosis 
is denied.



	                        
____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



